I dissent from the affirmation of the judgment in which Lawrence Morata is the appellant. I fail to find in the evidence anything which convicts him of contributory *Page 129 
negligence as a matter of law. He stopped, looked and listened when reasonably close to the track. He testified that there was no light on the engine and no whistle blown or bell rung. He was familiar with the crossing and was therefore justified in presuming that if a train were approaching he could see its headlight at least four or five hundred feet away. Not seeing any such light as he was about to go over the tracks there was apparently no need for further caution and for continued peering into the darkness. At any rate it would be for the jury
to say, under such circumstances, whether he failed to exercise reasonable care.
Mr. Justice PATTERSON joins in this dissent.